Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Latasha Lorraine Askins appeals the district court’s order accepting the recommendation of the magistrate judge and granting summary judgment in favor of the Appellees on Askins’ complaint alleging employment discrimination. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Askins v. Starting Point, No. 4:12-cv-03547-RBH, 2014 WL 4063036 (D.S.C. Aug. 14, 2014). We also deny Askins’ motion to assign counsel.
We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.